NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted October 31, 2016* 
                              Decided November 1, 2016 
                                             
                                         Before 
 
                      ILANA DIAMOND ROVNER, Circuit Judge
                       
                      ANN CLAIRE WILLIAMS, Circuit Judge 
                       
                      DAVID F. HAMILTON, Circuit Judge 
 
No. 16‐1499 
 
RONALD J. GRASON,                               Appeal from the United States District 
      Plaintiff‐Appellant,                      Court for the Central District of Illinois. 
                                                 
      v.                                        No. 15‐2138 
                                                 
JAY STEWART,                                    Harold A. Baker, 
      Defendant‐Appellee.                       Judge. 
 

                                       O R D E R 

       Ronald Grason appeals the dismissal of his lawsuit under 42 U.S.C. § 1983 
alleging that Jay Stewart, the director of the Illinois Department of Financial and 
Professional Regulation, violated his due process rights by revoking his medical license 
without a hearing. We affirm. 



                                                 
            * We have unanimously agreed to decide the case without oral argument because 

the issues have been authoritatively decided. FED. R. APP. P. 34(a)(2)(B). 
No. 16‐1499                                                                         Page 2 
 
       This is Grason’s second appeal from lawsuits alleging improper suspension of 
his medical activities. See Grason v. Burwell, No. 16‐1462, 2016 WL 4533407 (7th Cir. 
Aug. 30, 2016) (non‐precedential) (upholding summary judgment for Secretary of 
Health and Human Services in challenge to revocation of his Medicare billing 
privileges). In the complaint at issue here, Grason claimed that Stewart denied him due 
process by approving the suspension of his license because of unpaid state income taxes 
without a hearing. Grason wanted a hearing because he disputed that he owed taxes for 
two of the nine years identified by the Department of Financial and Professional 
Regulation. But after Grason submitted an order from the Department of Revenue 
Board of Appeals denying him relief from the tax liability, an administrative law judge 
for the Department of Financial and Professional Regulation struck his request for the 
hearing and indefinitely suspended his medical license.  

       The district court dismissed the suit because Grason failed to state a claim that 
his right to due process was violated. As the court explained, there was no basis for a 
hearing once the Department of Revenue concluded that Grason owed taxes because 
under those circumstances Illinois law required Stewart to suspend the license. 
See 20 ILCS 2105/2105‐15(g). 

        On appeal Grason maintains that the Department’s decision to suspend his 
license without a hearing violated due process. But the district court correctly 
concluded that no hearing was warranted: Grason disputed his liability for only 2 out of 
the 9 years that the Department of Revenue said he owed taxes, and, as long as taxes 
were due, the Department of Financial and Professional Regulation was required by 
Illinois law to suspend Grason’s license. See 20 ILCS 2105/2105‐15(g). “[W]hen there is 
no factual dispute over a condition with dispositive significance, the state need not 
supply a fact‐finding process.” Mid‐Am. Waste Sys., Inc. v. City of Gary, Ind., 49 F.3d 286, 
290 (7th Cir. 1995). Moreover, Grason was afforded due process to contest the extent of 
his liability through the Department of Revenue proceedings that he pursued at the 
Board of Appeals, and which he could have challenged in state court. See 35 ILCS 5/908, 
5/1201; 735 ILCS 5/3‐103. He is not constitutionally entitled to have a second hearing 
before the Department of Financial and Professional Regulation to pursue the same 
arguments. See Crum v. Vincent, 493 F.3d 988, 993 (8th Cir. 2007). 

                                                                               AFFIRMED.